
	
		110th CONGRESS
		1st Session
		S. CON. RES. 36
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Teen Driver Safety Week.
	
	
		Whereas
			 motor vehicle crashes are the leading cause of death for adolescents and young
			 adults in the United States, and many of these deaths are preventable;
		Whereas
			 almost 7,500 drivers between the ages of 15 and 20 years were involved in fatal
			 crashes in 2005 throughout the United States;
		Whereas
			 the fatality rate in the United States for drivers between the ages of 16 and
			 19 years, based on miles driven, is 4 times the fatality rate for drivers
			 between the ages of 25 and 69 years;
		Whereas
			 the majority of teen driver crashes in the United States are due to driver
			 error and speeding, and 15 percent of the crashes are due to drunk
			 driving;
		Whereas
			 roughly two-thirds of the teenagers killed in motor vehicle accidents in the
			 United States each year do not use seatbelts;
		Whereas
			 approximately 63 percent of teen passenger deaths in the United States occur
			 while other teenagers are driving;
		Whereas
			 it is necessary to explore effective ways to reduce the crash risk for young
			 drivers by focusing research and outreach efforts on areas of teen driving that
			 show the most promise for improving safety;
		Whereas
			 the National Teen Driver Survey, developed with input from teenagers and
			 administered by The Children's Hospital of Philadelphia, demonstrates a
			 national need to increase overall awareness about the safe use of electronic
			 handheld devices, the risk of nighttime and fatigued driving, the importance of
			 consistent seatbelt use, and the practice of gradually increasing driver
			 privileges over time as a young driver gains more experience under supervised
			 conditions;
		Whereas
			 in 2005, 1,553 crash fatalities involving a teen driver occurred in the fall,
			 when teenagers are in the first months of the school year and faced with many
			 decisions involving driving, including whether to drive with peer passengers
			 and other distractions; and
		Whereas
			 designating the third week of October as National Teen Driver Safety Week is
			 expected to increase awareness of these important issues among teenagers and
			 adults in communities throughout the United States, as additional research is
			 conducted to develop and test effective interventions that will help teenagers
			 become safe drivers: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of National
			 Teen Driver Safety Week; and
			(2)encourages the people of the United States
			 to observe the week with appropriate activities that promote the practice of
			 safe driving among the Nation's licensed teenage drivers.
			
	
		
			Passed the Senate
			 October 15, 2007.
			
			Secretary
		
	
	
	
